MEMORANDUM **
Gerardo Salcido Villa appeals from the 27-month sentence imposed following his jury-trial conviction for being an alien in possession of a firearm, in violation of 18 U.S.C. § 922(g)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Salcido Villa contends that the district court procedurally erred by failing adequately to explain the reason for the sentence imposed, and gave more weight to the federal sentencing guidelines than to the other 18 U.S.C. § 3553(a) sentencing factors. The district court adequately explained the reasons for the sentence. See United States v. Carty, 520 F.3d 984, 995 & n. 11 (9th Cir.2008) (en banc). Further, even if the district court gave undue weight to the sentencing guidelines, Salci-do Villa has failed to show that there was any error that affected his substantial rights. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.